The opinion was delivered
Pee Curiam.
We certified the appeal on our motion before the Appellate Division considered it.
 The summary judgment was improvidently granted. The interrogatories served by plaintiff appear at least in part to have been proper. In any event, the trial court should have adjourned defendants’ motion for summary judgment to permit plaintiff to prepare to meet it in the light of the court’s concurrent action in striking the interrogatories.
We see no merit in defendants’ attack upon plaintiff’s standing.
Litigation involving public matters should be expedited. The trial court may on application of either party fix a short date for completion of discovery and an early peremptory date thereafter for final trial.
 Plaintiff has moved before us for a restraint with respect to a contract allegedly made or to be made by the *179city. In view of our action upon the appeal, the motion is denied without prejudice to prompt renewal before the trial court. We add, however, that insofar as plaintiff seeks to rely upon asserted non-compliance with the bidding statute, the issue is not within the pleadings. Plaintiff should amend its complaint.
The judgment is reversed and the matter remanded for further proceedings not inconsistent with this opinion.
For reversal and remandment—Chief Justice Weintraub, and Justices Jacobs, Erancis, Proctor, Hall, Schettino and Haneman—7.
For affirmance—Hone.